Title: From George Washington to John McDowell, 2 September 1798
From: Washington, George
To: McDowell, John

 

Sir,
Mount Vernon 2d Sepr 1798

Your favour of the 13th Ulto with the accounts, came duly to hand; and I thank you for the trouble you have had in paying and taking receipts therefor. The small balance of £1.3.5½ may, if you please, be given to Mr Custis.
It was my intention to have written fully to you by the return of this young Gentleman to College, but the debilitated state into which I have been thrown by a fever, with which I was siezed on the 18th & could procure no remission of until the 25th past, renders writing equally irksome & improper.
Were the case otherwise, I should, I confess, be at a loss to point out any precise course of study for Mr Custis. My views with respect to him, have already been made known to you, & therefore it is not necessary to repeat them on this occasion; but it is not merely, what the best course is, for him to pursue, that requires consideration; but such an one as he can be induced to pursue; & will contribute to his improvement, and the object in view. In directing the first, to these objects, a Gentleman of your literature, discernment & knowledge of the world, would be at no loss, without any suggestions of mine, if there was as good a disposition to receive, as there are talents to acquire knowledge: but as there seems to be in this youth an unconquerable indolance of temper; a dereliction in fact to all study, it must rest with you to lead him, in the best manner, and by the easiest modes you can devise, to the study of such useful acquirements as may be serviceable to himself, and eventually, beneficial to his Country, hereafter.
French, from having become in a manner the universal language, I wished him to be Master of; but I do not find, from enquiry, that he has made much progress in the study of it. Some of the practical branches of Mathematics, particularly Surveying—he ought, possessing a good deal of landed property, to be well acquainted with, as he may have frequent occasions for the exercise of that Art.
I have already exceeded the limits I had prescribed to myself when I began this letter, but I will trespass yet a little more, while I earnestly entreat that you will examine him, as often as you can make it convenient, yourself; and admonish him seriously of his omissions & defects; and prevent as much as it can be done without

too rigid a restraint, a devotion of his time to visitations of the families in Annapolis; which, when carried to excess—or beyond a certain point, can not fail to unhing his mind from study, & turn his thoughts to very different objects. Above all, let me request, if you should perceive any appearance of his attaching himself, by visits or otherwise, to any young lady of that place, that you would admonish him against the measure on account of his youth, and incapability of appreciating all the requisites for a connection, which in the common course of things, can terminate with the death of one of the parties only; and, if it is done without effect, to advise me thereof.
If in his reading he was to make common place notes, as is usual; copy them fair & shew them to you—two good purposes would be answered by it: 1. you would see with what judgment they were done; and 2. it might be a mean to improve his hand writing, which requires nothing but care & attention to render it good. At present, all of his writing that I have seen, is a hurried scribble, as if to get to the end speedily, was the sole object of writing. With very great esteem & regard I am Sir Your obedt Hble Servt

Go: Washington


P.S. Knowledge in Book keeping is essential to all who are under the necessity of keeping A/cts.

